DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities:
reference character 7 has been used to designate both “grooved pulleys” and “guiding means”  
reference character 9 has been used to designate both “seaweed” and “farm rope”
reference characters 8 and 9 have both been used to designate “farm ropes”
Appropriate correction is required.

Claim Objections

Claim 4 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
The claims use “the” and “said” interchangeably; one term should be used consistently throughout all claims.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter, “an adjustment mechanism”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the load of carried seaweed" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the seaweed line" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the seaweed farm ropes" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said farm ropes" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the harvested seaweed" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the cutting device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “easy interaction” in claim 1, line 6 is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 2-4 are rejected for their dependency on claim 1. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginga (JP H09308352 A).

Regarding claim 1, Ginga discloses a seaweed harvesting system for harvesting and storing seaweed comprising: 
a. A flotation system (hull 2) to keep the mechanism afloat and balanced while managing the load of carried seaweed 
b. A propulsion device (propeller 11) enabling the system to travel down the seaweed line (“a nori net”) at a stable, quick speed 
c. A frame (net guide 4) that allows easy interaction between the harvesting system and the seaweed farm ropes 
d. A cutting mechanism (reaper 5) for removing seaweed from said farm ropes 
e. A storage compartment (warehouse 50) for holding the harvested seaweed from said farm ropes

Regarding claim 2, Ginga discloses the seaweed harvesting system according to claim 1, wherein the system frame comprises guide rails (guide extension 41) for aligning the farm ropes relative to the harvesting system.

Regarding claim 3, Ginga discloses the seaweed harvesting system according to claim 1, wherein the cutting device comprises an adjustment mechanism (adjusting means 2) to produce different lengths of trimmed seaweed

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP H04370014 A discloses a collection boat having a rope and pulley. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         
/Alicia Torres/               Primary Examiner, Art Unit 3671